Citation Nr: 1502350	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-30 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating higher than 50 percent for posttraumatic stress disorder.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran last received a VA compensation examination to assess the severity of his PTSD in July 2012.  In the September 2014 appellant brief, the Veteran's representative requested that he be afforded a new VA examination to better assess the current severity of the condition.  Thus, upon remand he should be afforded a new examination for this purpose.  

Additionally, the last VA psychiatric treatment records contained in the electronic record are from August 2012.  At this time, the Veteran was receiving monthly treatment for his PTSD.  Therefore the RO should locate any outstanding VA treatment records since August 2012 and add them to the claims folder.  

Finally, the Veteran submitted a March 2011 statement from a physician concerning his ability to maintain gainful employment.  All of his service-connected disabilities are listed on this statement, which then reads, "patient has...radiculopathy [and] ulnar sensory neuropathy which [limit] his ability to do desk work or any other kind of work."  The Veteran has maintained that his service-connected conditions have prevented him from working since November 2006, when his last contract electrician work ended.  As part of his January 2011 VA examination for diabetes, the examiner opined that his diabetes, neuropathy, long-finger, and polyneuropathy conditions would not prevent him from having a sedentary occupation.  Likewise, both the November 2010 and July 2012 VA psychiatric examiners believed that his PTSD did not render him unemployable.  Upon remand, the Veteran should be afforded a Social and Industrial Survey to assess the Veteran and provide clarification as to whether his service-connected disabilities render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran a VA examination to assess the current nature and severity of his service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether the electronic record was available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.

3. Thereafter, schedule the Veteran for a Social and Industrial Survey for the purpose of ascertaining the impact of his service-connected disabilities on his employability.  The claims folder must be made available to and reviewed by the examiner, including all past VA examinations and the March 2011 physician statement which indicated the Veteran might be unemployable.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities [(i.) PTSD, (ii.) diabetes mellitus, (iii.) right upper extremity peripheral sensory neuropathy, (iv.) left upper extremity peripheral sensory neuropathy, (v.) residuals of a right long finger injury, (vi.) polyneuropathy of the right lower extremity (associated with diabetes mellitus), (vii.) polyneuropathy of the left lower extremity (associated with diabetes mellitus), (viii.) coronary artery disease, (ix.) bilateral cataracts (associated with diabetes mellitus), and (x.) erectile dysfunction, associated with polyneuropathy] on the Veteran's employability.

The examiner should opine as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to her nonservice-connected disabilities and advancing age in arriving at a conclusion.

If the Veteran's service-connected disabilities do not singularly or cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

All findings and conclusions should be supported by a rationale.

4. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.
 
5. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


